UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended September 30, 2013 OR o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to . Commission File Number: 001-35824 Professional Diversity Network, Inc. (Exact Name of Registrant as Specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 80-0900177 (I.R.S. Employer Identification No.) 801 W. Adams Street, Suite 600, Chicago, Illinois 60607 (address of principal executive offices) (Zip Code) Telephone: (312) 614-0950 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed, since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large-accelerated filer," "accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer o Non−accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x There were 6,318,227 shares outstanding of the registrant’s common stock as of November 12, 2013. 1 PROFESSIONAL DIVERSITY NETWORK, INC. FORM 10-Q FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2013 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) 3 Condensed Balance Sheets as of September 30, 2013 and December 31, 2012 3 Condensed Statements of Comprehensive (Loss) Income for the Three and Nine Months Ended September 30, 2013 and 2012 4 Condensed Statements of Stockholder’s Equity for the Nine Months Ended September 30, 2013 5 Condensed Statements of Cash Flows for the Nine Months Ended September 30, 2013 and 2012 6 Notes to Condensed Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 25 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosure 26 Item 5. Other Information 26 Item 6. Exhibits 26 SIGNATURES 27 2 PART I ITEM 1.FINANCIAL STATEMENTS (UNAUDITED) Professional Diversity Network, Inc. CONDENSED BALANCE SHEETS (Unaudited) September 30, December 31, Current Assets: Cash and cash equivalents $ $ Accounts receivable Marketable securities, at fair value - Prepaid expense Total current assets Property and equipment, net Security deposits Deferred costs - initial public offering - Capitalized technology, net Goodwill Trade name Deferred tax asset - Total assets $ $ Current Liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Warrant liability - Total current liabilities Notes payable - members, net of original issue discount of $0 and $138,256 as of September 30, 2013 and December 31, 2012, respectively - Total liabilities Commitments and contingencies Stockholder's Equity Common stock, $0.01 par value, 25,000,000 shares authorized, 6,318,227 and 3,487,847 shares issued and outstanding as of September 30, 2013 and December 31, 2012, respectively Additional paid in capital Accumulated deficit ) - Accumulated other comprehensive income - Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Professional Diversity Network, Inc. CONDENSED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, Revenues Recruitment services $ Consumer advertising and consumer marketing solutions revenue Total revenues Costs and expenses: Cost of services Sales and marketing General and administrative Depreciation and amortization Gain on sale of property and equipment - ) - Total costs and expenses (Loss) income from operations ) ) Other income (expense) Interest expense - ) ) ) Interest and other income Loss on sale of marketable securities ) - ) - Other expense, net ) Change in fair value of warrant liability - - (Loss) income before income taxes ) ) Income tax benefit ) - ) - Net (loss) income $ ) $ $ ) $ Other comprehensive (loss) income: Net (loss) income $ ) $ $ ) $ Unrealized (losses) gains on marketable securities ) ) Reclassification adjustments for losses on marketable securities included in net income - Comprehensive (loss) income $ ) $ $ ) $ Net (loss) income per common share, basic and diluted $ ) $ $ ) $ Shares used in computing pro forma net (loss) income per common share: Basic and diluted Pro-forma computation related to conversion to a C corporation upon completion of initial public offering: Historical pre-tax net (loss) income before taxes $ ) $ $ ) $ Pro-forma tax (benefit) provision ) ) Pro-forma net (loss) income $ ) $ $ ) $ Pro-forma (loss) earnings per share - basic and diluted Unaudited pro-forma (loss) earnings per share $ ) $ $ ) $ Weighted average number of shares outstanding The accompanying notes are an integral part of these unaudited financial statements. 4 Professional Diversity Network, Inc. CONDENSED STATEMENT OF STOCKHOLDERS’ EQUITY (Unaudited) Common Stock Additional Paid In Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Par Value Capital Deficit Income (Loss) Equity Balance at December 31, 2012 $ $ $
